 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 452 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2004 
Mr. Lampson (for himself, Mr. Simmons, Ms. Lofgren, Ms. Carson of Indiana, Mr. Lipinski, Mr. McDermott, Mr. English, Mr. Dingell, Mr. Sherman, Mr. Frost, Mr. Ryan of Ohio, Mr. McCotter, Mr. McNulty, Mr. Green of Texas, Ms. Woolsey, Mr. Deutsch, Ms. Jackson-Lee of Texas, Mr. Sandlin, and Mr. Bell) submitted the following concurrent resolution; which was referred to the Committee on Education and the Workforce
 
CONCURRENT RESOLUTION 
Recognizing and honoring America’s labor movement, supporting the designation of a National Labor History Month, and for other purposes. 
 
Whereas the labor movement has greatly impacted the quality of life of all Americans; 
Whereas in the early 20th century, millions of Americans left their farms to begin new lives as factory workers; 
Whereas many of these individuals found neither secure employment nor higher wages at their new jobs; 
Whereas the industrial economy brought these workers exploitation, continued poverty, and the risk of injury and death; 
Whereas students of United States history vividly recall the images of filthy children emerging from mills and mines, stories of terrible fires and explosions, and the grim legacy of the slums that emerged in factory towns; 
Whereas efforts to eliminate child labor, sweatshops, and workplace disasters began to succeed only after workers organized and spoke with a united and independent voice; 
Whereas the American labor movement helped the first generation of industrial workers express their aspirations and insecurities, and empowered them with the necessary tools to define the terms and conditions of their employment and expand the role of labor in larger society; 
Whereas in facing the challenges posed by global competition and rapid technological advances, the workers of the 21st century need the same effective leadership that allowed their forebears to succeed; 
Whereas many Americans, members of union and non-union households alike, are unaware of these struggles; 
Whereas the United States has recognized other important contributions made to this country through designations such as National Women’s History Month and National Black History Month; 
Whereas the celebration of Labor Day on the first Monday of September, while a cherished holiday by all accounts, is inadequate for educating the public about the many contributions that unions, union members, and other working people have made to the lives of working families; 
Whereas many resources exist within various colleges, universities, and international union training centers to help educate union members on the importance of these labor struggles; and 
Whereas each new generation of workers must embrace the activism that has characterized labor's rich history, and all Americans should recognize the role that labor has played in the continuing progress of the democracy of the United States: Now, therefore, be it 
 
That Congress— 
(1)honors and recognizes the American labor movement; 
(2)supports the designation of a National Labor History Month; and 
(3)urges government officials, educators, the media, and all Americans to observe a National Labor History Month with ceremonies, activities, and programs that encourage reflection on the labor movement's heritage and its many contributions to the creation and maintenance of a just America. 
 
